
	

113 S348 IS: Prescription Drug Abuse Prevention and Treatment Act of 2013
U.S. Senate
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 348
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2013
			Mr. Rockefeller (for
			 himself, Mr. Manchin, and
			 Mrs. Gillibrand) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide for increased Federal oversight of
		  prescription opioid treatment and assistance to States in reducing opioid
		  abuse, diversion, and deaths.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Prescription Drug Abuse Prevention
			 and Treatment Act of 2013.
		2.FindingsCongress makes the following
			 findings:
			(1)Nonmedical use of
			 prescription pain relievers is a matter of increasing public health concern.
			 According to the Substance Abuse and Mental Health Services Administration, the
			 proportion of all substance abuse treatment admissions aged 12 or older that
			 reported any pain reliever abuse increased more than 400 percent between 1998
			 and 2008, from 2.2 to 9.8 percent.
			(2)In 2008, among
			 the population of the United States aged 12 or older, nonmedical use of
			 prescription pain relievers was the second most prevalent type of illicit drug
			 use, after marijuana use.
			(3)When used
			 properly under medical supervision, prescription opiates enable individuals
			 with chronic pain to lead productive lives. However, when taken without a
			 physician’s oversight and direction, opiates can cause serious adverse health
			 effects, resulting in dependence, abuse, and death.
			(4)As with any
			 controlled substance, there is a risk of abuse of methadone and other
			 opiates.
			(5)Methadone is an
			 extensively tested, federally approved, and widely accepted method of treating
			 addiction to prescription pain relievers or opiates.
			(6)For more than 30
			 years, this synthetic prescription drug has been used for pain management and
			 treatment for addiction to heroin, morphine, and other opioid drugs.
			(7)The efficacy and
			 lower cost of methadone has resulted in its being prescribed for pain
			 management.
			(8)Prescriptions for
			 methadone have increased by nearly 700 percent from 1998 through 2006.
			(9)According to the
			 Centers for Disease Control and Prevention, the number of poisoning deaths
			 involving methadone increased nearly 7-fold from almost 790 in 1999 to almost
			 5,420 in 2006, which is the most rapid increase among opioid analgesics and
			 other narcotics involved in poisoning deaths.
			(10)The age-specific
			 rates of methadone death are higher for persons age 35 to 44 and 45 to 54 than
			 for other age groups. However, the rate of methadone deaths in younger
			 individuals (age 15 to 24) increased 11-fold from 1999 through 2005.
			(11)Deaths from
			 methadone and other opiates may actually be underreported. There is no
			 comprehensive database of drug-related deaths in the United States.
			(12)The lack of
			 standardized reporting by Medical Examiners precludes a uniform definition of
			 cause of death on death certificates.
			(13)The Controlled
			 Substances Act (21 U.S.C. 801 et seq.) requires that every person who dispenses
			 or who proposes to dispense controlled narcotics, including methadone, whether
			 for pain management or opioid treatment obtain a registration from Drug
			 Enforcement Administration. Unfortunately there is no requirement as a
			 condition of receiving the registration that these practitioners receive any
			 education on the use of these controlled narcotics, including methadone.
			(14)Current Federal
			 oversight of methadone and other opioids is inadequate to address the growing
			 number of opioid-related overdoses and deaths.
			(15)Federal
			 legislation is needed to avert opioid abuse, misuse, and death, without
			 reducing patient access to needed care.
			3.Consumer
			 education campaignPart A of
			 title V of the Public Health Service Act (42 U.S.C. 290aa et seq.) is amended
			 by adding at the end the following:
			
				506C.Consumer
				education campaign
					(a)In
				generalThe Administrator shall award grants to States and
				nonprofit entities for the purpose of conducting culturally sensitive consumer
				education about opioid abuse, including methadone abuse. Such education shall
				include information on the dangers of opioid abuse, how to prevent opioid abuse
				including through safe disposal of prescription medications and other safety
				precautions, and detection of early warning signs of addiction.
					(b)EligibilityTo
				be eligible to receive a grant under subsection (a), an entity shall—
						(1)be a State or
				nonprofit entity; and
						(2)submit to the
				Administrator an application at such time, in such manner, and containing such
				information as the Administrator may require.
						(c)PriorityIn
				awarding grants under this section, the Administrator shall give priority to
				applicants that are States or communities with a high incidence of abuse of
				methadone and other opioids, and opioid-related deaths.
					(d)EvaluationsThe
				Administrator shall develop a process to evaluate the effectiveness of
				activities carried out by grantees under this section at reducing abuse of
				methadone and other opioids.
					(e)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section $15,000,000 for each of fiscal years 2014 through
				2018.
					.
		4.Practitioner
			 education
			(a)Education
			 requirements
				(1)Registration
			 considerationSection 303(f) of the Controlled Substances Act (21
			 U.S.C. 823(f)) is amended by inserting after paragraph (5) the
			 following:
					
						(6)The applicant's
				compliance with the training requirements described in subsection (g)(3) during
				any previous period in which the applicant has been subject to such training
				requirements.
						.
				(2)Training
			 requirementsSection 303(g) of the Controlled Substances Act (21
			 U.S.C. 823(g)) is amended by adding at the end the following:
					
						(3)(A)To be registered to
				prescribe or otherwise dispense methadone or other opioids, a practitioner
				described in paragraph (1) shall comply with the 16-hour training requirement
				of subparagraph (B) at least once during each 3-year period.
							(B)The training requirement of this
				subparagraph is that the practitioner has completed not less than 16 hours of
				training (through classroom situations, seminars at professional society
				meetings, electronic communications, or otherwise) with respect to—
								(i)the treatment and management of
				opioid-dependent patients;
								(ii)pain management treatment guidelines;
				and
								(iii)early detection of opioid addiction,
				including through such methods as Screening, Brief Intervention, and Referral
				to Treatment (SBIRT),
								that is provided by the American Society of Addiction
				Medicine, the American Academy of Addiction Psychiatry, the American Medical
				Association, the American Osteopathic Association, the American Psychiatric
				Association, the American Academy of Pain Management, the American Pain
				Society, the American Academy of Pain Medicine, the American Board of Pain
				Medicine, the American Society of Interventional Pain Physicians, or any other
				organization that the Secretary determines is appropriate for purposes of this
				subparagraph..
				(b)Requirements
			 for participation in opioid treatment programsEffective July 1,
			 2014, a physician practicing in an opioid treatment program shall comply with
			 the requirements of section 303(g)(3) of the Controlled Substances Act (as
			 added by subsection (a)) with respect to required minimum training at least
			 once during each 3-year period.
			(c)DefinitionIn
			 this section, the term opioid treatment program has the meaning
			 given such term in section 8.2 of title 42, Code of Federal Regulations (or any
			 successor regulation).
			(d)FundingThe
			 Drug Enforcement Administration shall fund the enforcement of the requirements
			 specified in section 303(g)(3) of the Controlled Substances Act (as added by
			 subsection (a)) through the use of a portion of the licensing fees paid by
			 controlled substance prescribers under the Controlled Substances Act (21 U.S.C.
			 801 et seq.).
			5.Moratorium on
			 methadone hydrochloride tablets
			(a)In
			 generalNotwithstanding any other provision of law, during the
			 period beginning on the date of enactment of this Act and ending on the date
			 described in subsection (b), no individual or entity may prescribe or otherwise
			 dispense a 40-mg diskette of methadone unless such prescription or dispensation
			 is consistent with the methadone 40-mg diskette policy of the Drug Enforcement
			 Administration as in effect on the date of enactment of this Act, except that
			 such prohibition shall extend to hospitals unless such hospitals provide for
			 direct patient supervision with respect to such methadone.
			(b)Ending date of
			 moratoriumThe moratorium under subsection (a) shall cease to
			 have force and effect—
				(1)on the date that
			 the Controlled Substances Clinical Standards Commission publishes in the
			 Federal Register dosing guidelines for all forms of methadone, in accordance
			 with section 506D(b)(1)(A) of the Public Health Service Act (as added by
			 section 7); and
				(2)if, as part of
			 such dosing guidelines, such Commission finds that 40-mg diskettes of methadone
			 are safe and clinically appropriate.
				6.Operation of
			 opioid treatment programsSection 303 of the Controlled Substances Act
			 (21 U.S.C. 823) is amended by adding at the end the following:
			
				(i)(1)An opioid treatment
				program that is registered under this section, and that closes for business on
				any weekday or weekend day, including a Federal or State holiday, shall comply
				with the requirements of this subsection.
					(2)The program shall make acceptable
				arrangements for each patient who is restricted, by Federal regulation or
				guideline or by the determination of the program medical director, from having
				a take home dose of a controlled substance related to the treatment involved,
				to receive a dose of that substance under appropriate supervision during the
				closure.
					(3)The Administrator of the Substance
				Abuse and Mental Health Services Administration shall issue a notice that
				references regulations on acceptable arrangements under this subsection, or
				shall promulgate regulations on such acceptable
				arrangements.
					.
		7.Establishment of
			 the Controlled Substances Clinical Standards CommissionPart A of title V of the Public Health
			 Service Act (42 U.S.C. 290aa et seq.), as amended by section 3, is further
			 amended by adding at the end the following:
			
				506D.Establishment
				of the Controlled Substances Clinical Standards Commission
					(a)In
				generalThe Secretary shall establish a Controlled Substances
				Clinical Standards Commission (referred to in this section as the
				Commission), to be composed of representatives from the
				Administration, the Centers for Disease Control and Prevention, the Food and
				Drug Administration, the Pain Management Consortia of the National Institutes
				of Health, and other agencies that the Secretary may deem necessary, to
				develop—
						(1)appropriate and
				safe dosing guidelines for all forms of methadone, including recommendations
				for maximum daily doses of all forms as provided for in subsection
				(b)(1);
						(2)benchmark
				guidelines for the reduction of methadone abuse, as provided for in subsection
				(b)(2);
						(3)appropriate
				conversion factors for use by health care providers in transitioning patients
				from one opioid to another;
						(4)specific
				guidelines for initiating pain management with methadone that prescribing
				practitioners shall comply with in order to meet certification requirements set
				forth in part C of the Controlled Substances Act (21 U.S.C. 821 et seq.);
				and
						(5)patient and
				practitioner education guidelines for both methadone maintenance therapy and
				pain management that apply to safe and effective use and include
				detoxification.
						(b)Guidelines
						(1)Publication of
				dosing guidelines
							(A)In
				generalNot later than 2 years after the date of enactment of
				this section, the Commission established under subsection (a) shall publish in
				the Federal Register—
								(i)safe and
				clinically appropriate dosing guidelines for all forms of methadone used for
				both pain management and opioid treatment programs, including recommendations
				for maximum daily doses of all forms, including recommendations for the
				induction process for patients who are newly prescribed methadone;
								(ii)requirements for
				individual patient care plans, including initial and follow-up patient physical
				examination guidelines, and recommendations for screening patients for chronic
				or acute medical conditions that may cause an immediate and adverse reaction to
				methadone;
								(iii)appropriate
				conversion factors for use by health care providers in transitioning patients
				from one opioid to another;
								(iv)specific
				guidelines for initiating pain management with methadone, that prescribing
				physicians or other clinicians shall comply with in order to meet Drug
				Enforcement Administration certification and re-certification requirements;
				and
								(v)consensus
				guidelines for pain management with prescription opioid drugs.
								(B)Updating of
				guidelinesNot later than 3 years after the publication of
				guidelines under subparagraph (A), and at least every 3 years thereafter, the
				Commission shall update such guidelines.
							(2)Publication of
				benchmark guidelines
							(A)In
				generalNot later than 3 years after the date of enactment of
				this section, the Commission established under subsection (a) shall publish in
				the Federal Register—
								(i)the initial
				benchmark guidelines for the reduction of methadone abuse to be used—
									(I)by opioid
				treatment programs in providing methadone therapy; and
									(II)by entities in
				the initial accreditation or certification, and the re-accreditation and
				re-certification, of such opioid treatment programs;
									(ii)a model policy
				for dispensing methadone to be used by pharmacists that dispense methadone,
				which should include education and training guidelines for such
				pharmacists;
								(iii)the continuing
				education guidelines that all prescribers shall comply with in order to meet
				Drug Enforcement Administration certification and re-certification
				requirements, as set forth in section 303(g)(3) of the Controlled Substances
				Act (21 U.S.C. 823(g)(3)), which should include a minimum of 16 training hours
				at least every 3 years that include the integration of both addiction and pain
				management curricula; and
								(iv)patient
				education guidelines for both opioid treatment programs and pain management,
				including recommendations for patient counseling prior to and during opioid
				addiction treatment or treatment for pain.
								(B)Updating of
				guidelinesNot later than 1 year after the publication of
				guidelines under subparagraph (A), and at least annually thereafter, the
				Commission shall update the guidelines published under clauses (iii) and (iv)
				of such subparagraph.
							(3)ConsultationIn
				developing and publishing the guidelines under this section, the Commission
				shall consult with relevant professional organizations with expertise in the
				area of addiction, relevant professional organizations with expertise in the
				area of pain management, physician groups, pharmacy groups (including the
				National Association of Boards of Pharmacy), patient representatives, and any
				other organization that the Secretary determines is appropriate for purposes of
				this section.
						(c)WebsiteNot
				later than 180 days after the date of enactment of this section, the Commission
				shall establish and operate a Commission website.
					(d)Methadone
				toolkitNot later than 1 year after the date of enactment of this
				section, the Commission shall establish, and distribute to practitioners that
				are registered to prescribe or otherwise dispense methadone, a methadone
				toolkit. The Commission shall make the components of the toolkit that are
				available in electronic form available on the Commission website.
					(e)Practitioner
				education programThe Commission shall develop a practitioner
				education program that shall be used for the practitioner education described
				in section 303(g)(3) of the Controlled Substances Act, and shall make such
				program available to providers of such practitioner education.
					(f)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section such sums as may be necessary for each of fiscal years 2014
				through
				2018.
					.
		8.Prescription
			 monitoring programSection
			 399O of the Public Health Service Act (42 U.S.C. 280g–3) is amended—
			(1)in subsection
			 (d)(1), by inserting (including prescribers of methadone) after
			 dispensers;
			(2)in subsection
			 (e), by adding at the end the following:
				
					(5)Subject to the
				requirements of section 543, the State shall, at the request of a Federal,
				State, or local officer whose duties include enforcing laws relating to drugs,
				provide to such officer information from the database relating to an individual
				who is the subject of an active drug-related investigation conducted by the
				officer's employing government entity.
					;
				and
			(3)by striking subsection (n) and inserting
			 the following:
				
					(n)AppropriationsThere
				is authorized to be appropriated to carry out this section $25,000,000 for each
				of fiscal years 2014 through 2018.
					.
				
			9.Mortality
			 reportingPart A of title V of
			 the Public Health Service Act (42 U.S.C. 290aa et seq.), as amended by section
			 7, is further amended by adding at the end the following:
			
				506E.Mortality
				reporting
					(a)Model Opioid
				Treatment Program Mortality Report
						(1)In
				generalNot later than July 1, 2014, the Secretary, acting
				through the Administrator, shall require that a Model Opioid Treatment Program
				Mortality Report be completed and submitted to the Administrator for each
				individual who dies while receiving treatment in an opioid treatment
				program.
						(2)Requirement of
				States that receive funding for the Controlled Substance Monitoring
				ProgramAs a condition for receiving funds under section 399O,
				each State shall require that any individual who signs a death certificate
				where an opioid drug is detected in the body of the deceased, or where such
				drug is otherwise associated with the death, report such death to the
				Administrator by submitting a Model Opioid Treatment Program Mortality Report
				described in paragraph (3). Such report shall be submitted to the Administrator
				on or before the later of—
							(A)90 days after the
				date of signing the death certificate; or
							(B)as soon as
				practicable after the date on which the necessary postmortem and toxicology
				reports become available to such individual, as required by the
				Secretary.
							(3)DevelopmentThe
				Administrator, in consultation with State and local medical examiners,
				prescribing physicians, hospitals, and any other organization that the
				Administrator determines appropriate, shall develop a Model Opioid Treatment
				Program Mortality Report to be used under paragraphs (1) and (2).
						(b)National Opioid
				Death Registry
						(1)In
				generalNot later than July 1, 2014, the Administrator shall
				establish and implement, through the National Center for Health Statistics, a
				National Opioid Death Registry (referred to in this subsection as the
				Registry) to track opioid-related deaths and information related
				to such deaths.
						(2)ConsultationIn
				establishing the uniform reporting criteria for the Registry, the Director of
				the Centers for Disease Control and Prevention shall consult with the
				Administrator, State and local medical examiners, prescribing physicians,
				hospitals, and any other organization that the Director determines is
				appropriate for purposes of this subsection.
						(3)RequirementsThe
				registry shall be designed as a uniform reporting system for opioid-related
				deaths and shall require the reporting of information with respect to such
				deaths, including—
							(A)the particular
				drug formulation used at the time of death;
							(B)the dosage
				level;
							(C)a description of
				the circumstances surrounding the death in relation to the recommended dosage
				involved;
							(D)a disclosure of
				whether the medication involved can be traced back to a physician’s
				prescription;
							(E)a disclosure of
				whether the individual was in an opioid treatment program at the time of
				death;
							(F)the age and sex
				of the individual; and
							(G)other
				non-personal information such as that included in filed National Association of
				Medical Examiners Pediatric Toxicology Registry case reports as required under
				the privacy standard for the de-identification of health information pursuant
				to the regulations contained in part 164 of title 45, Code of Federal
				Regulations.
							(4)AuthorizationThere
				is authorized to be appropriated $5,000,000 for each of fiscal years 2014
				through 2018 to carry out this subsection.
						(c)Report on
				Registry informationNot later than the January 1 of the first
				fiscal year beginning 2 years after the date of enactment of this section, and
				each January 1 thereafter, the Director of the Centers for Disease Control and
				Prevention shall submit to the Secretary a report, based on information
				contained in the Registry described in subsection (b), concerning the number of
				methadone-related deaths in the United States for the year for which the report
				is
				submitted.
					.
		10.Additional
			 reportingPart A of title V of
			 the Public Health Service Act (42 U.S.C. 290aa et seq.), as amended by section
			 9, is further amended by adding at the end the following:
			
				506F.Additional
				reporting
					(a)Report on
				methadone usage
						(1)In
				generalNot later than January 1 of the first fiscal year
				beginning 2 years after the date of enactment of this section, and each January
				1 thereafter, the Administrator and the Commissioner of Food and Drugs shall
				submit to the Secretary a report containing detailed statistics on methadone
				usage for opioid treatment and pain management. Such statistics shall
				include—
							(A)information on
				the distribution of prescribed doses of methadone at federally qualified health
				centers, opioid treatment clinics, other health-related clinics, physician
				offices, pharmacies, and hospitals; and
							(B)information
				relating to adverse health events resulting from such methadone usage.
							(2)Availability of
				informationThe Secretary shall make the reports submitted under
				paragraph (1) available to the general public, including through the use of the
				Internet website of the Department of Health and Human Services.
						(b)Annual report
				on effectivenessNot later than September 30, 2014, and annually
				thereafter until September 30, 2016, the Secretary shall submit to the
				appropriate committees of Congress, a report concerning the effectiveness of
				the methadone maintenance therapy program. Such report shall evaluate the
				success of efforts to reduce opioid addiction and methadone-related deaths,
				including the impact of health care provider and patient education.
					(c)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section such sums as may be necessary for each of fiscal years 2014
				through
				2018.
					.
		11.Development of
			 prescription drug abuse prevention and treatment quality measures across each
			 relevant provider settingSubpart I of part D of title IX of the
			 Public Health Service Act (42 U.S.C. 299b–31 et seq.) is amended by adding at
			 the end the following:
			
				932.Development of
				prescription drug abuse prevention and treatment quality measures across each
				relevant provider setting
					(a)In
				generalThe Secretary, acting through the Director of the Agency
				for Healthcare Research and Quality and in consultation with the Director of
				the Centers for Disease Control and Prevention, the Administrator of the
				Substance Abuse and Mental Health Services Administration, and the Director of
				the Centers for Medicare & Medicaid Services, shall require the development
				and application of specific prescription drug abuse prevention and treatment
				quality measures for each relevant health care provider setting, as identified
				by the Director.
					(b)DisseminationNot
				later than April 1, 2016, the Secretary shall disseminate the quality measure
				requirements developed under subsection (a) to all affected providers.
					(c)Types of
				measuresQuality measures developed under this section may be
				structure-oriented (such as the required presence of a hospital-based treatment
				program), process-oriented (such as requiring patients to be informed of the
				addictive qualities of the medication being prescribed), or outcome-oriented
				(such as assessing family satisfaction with
				care).
					.
		
